Exhibit 10.6

GRAYSTONE TOWER BANK

DEFERRED COMPENSATION AGREEMENT

This Deferred Compensation Agreement (this “Agreement”) is entered into this 2nd
day of June, 2010, by and between Graystone Tower Bank, a state-chartered
commercial bank located in Lancaster, Pennsylvania (the “Bank”), and Jeffrey
Renninger (the “Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Base Salary” means the annual pay rate as of the end of a Plan Year
excluding distributions from nonqualified deferred compensation plans, bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards, and other fees, and automobile and
other allowances paid to the Executive for employment rendered (whether or not
such allowances are included in the Executive’s gross income). Base Salary shall
be calculated before reduction for compensation voluntarily deferred or
contributed by the Executive pursuant to all qualified or non-qualified plans of
the Bank and shall be calculated to include amounts not otherwise included in
the Executive’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by the Bank; provided, however, that all
such amounts will be included in compensation only to the extent that had there
been no such plan, the amount would have been payable in cash to the Executive.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits under this Agreement, if any, upon the death of
the Executive.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.

 

1.4 “Board” means the Board of Directors of the Bank or the Holding Company as
from time to time constituted.

 

1.5 “Bonus” means the cash bonus, if any, awarded to the Executive for services
performed during the Plan Year.



--------------------------------------------------------------------------------

1.6 “Change in Control” of the Holding Company or the Bank shall mean a change
in the ownership or effective control applicable to the Holding Company or the
Bank as described in Section 409A(a)(2)(A)(v) of Code (or any successor
provision thereto) and the regulations there under.

 

1.7 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.8 “Compensation” means the total Base Salary and Bonus paid to the Executive
during a Plan Year.

 

1.9 “Deferral Account” means the accumulated Executive Deferrals plus Grants
plus accrued interest thereon.

 

1.10 “Deferral Election Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate the amount of Executive Deferrals.

 

1.11 “Early Termination” means Separation from Service before Normal Retirement
Age. Early Termination shall not include a Separation from Service within 24
months following a Change in Control.

 

1.12 “Effective Date” means May 1, 2010.

 

1.13 “Employment Agreement” means that certain employment agreement entered into
by and between the Bank and the Executive on November 12, 2008, and any
extension, renewal or replacement thereof.

 

1.14 “Executive Deferrals” means the amount of Compensation the Executive elects
to defer according to this Agreement.

 

1.15 “Grant” means the amount, if any, credited by the Bank to the Deferral
Account under Section 3.1(b). The Grant shall be determined by multiplying the
Performance Targets Percentage by the Executive’s Base Salary for the Plan Year
in which the determination period applies. The Bank shall make a minimum Grant
for each Plan Year equal to three percent (3%) of Base Salary. To receive a
Grant for any given year, the Executive must be employed by the Bank or the
Holding Company on the last day of the applicable Plan Year.

 

1.16 “Holding Company” means Tower Bancorp, Inc., or any successor entity.

 

1.17 “Normal Retirement Age” means the Executive attaining age sixty (60) and
completing ten (10) Years of Service.

 

2



--------------------------------------------------------------------------------

1.18 “Performance Targets Percentage” shall be a percentage determined annually
by the achievement of certain performance targets, attached hereto as Addendum
A. The Bank, in its sole discretion, may change these performance targets from
one Plan Year to the next, may impose additional conditions and qualifiers to
which these performance targets are subject, and shall notify the Executive in
writing of these performance targets and any additional qualifiers or conditions
at or before the beginning of each Plan Year.

 

1.19 “Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.20 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on December 31, 2010.

 

1.21 “Operating Return On Assets” or “(OROA)” means the Holding Company’s
after-tax net income at the end of the most recent fiscal year, excluding merger
related expenses and other non-recurring items as determined by Holding Company
management and the Board of Directors, divided by the Holding Company’s average
assets for the same fiscal year, as reported in the Holding Company’s general
ledger.

 

1.22 “Operating Return on Tangible Equity” or “(OROTE)” means the Holding
Company’s after-tax net income at the end of the most recent fiscal year,
excluding merger related expenses and other non-recurring items as determined by
Holding Company management and the Board of Directors, divided by the Holding
Company’s average tangible equity for the same fiscal year, as reported in the
Holding Company’s general ledger.

 

1.23 “Separation from Service” means termination of the Executive’s employment
with the Bank for reasons other than death. Whether a Separation from Service
has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).

 

1.24

“Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank, if any stock of the Holding Company is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the twelve (12) month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this

 

3



--------------------------------------------------------------------------------

 

Agreement during the twelve (12) month period that begins on the first day of
April following the close of the identification period.

 

1.25 “Termination for Cause” means a Separation from Service for:

 

  (a) Gross negligence or gross neglect of duties to the Bank;

 

  (b) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Bank; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive’s employment
and resulting in a material adverse effect on the Bank.

 

1.26 “Years of Service” means the twelve (12) consecutive month period beginning
on the Executive’s date of hire and any twelve (12) month anniversary thereof
during the entirety of which time the Executive is an employee of the Bank.
Service with a subsidiary or other entity controlled by the Bank before the time
such entity became a subsidiary or under such control shall not be considered
“credited service.”

Article 2

Deferral Election

 

2.1 Elections Generally. The Executive may annually file a Compensation Deferral
Election Form with the Plan Administrator no later than the end of the Plan Year
preceding the Plan Year in which services leading to such Compensation will be
performed.

 

2.2 Initial Election. After being notified by the Plan Administrator of becoming
eligible to participate in this Agreement, the Executive may make an initial
deferral election by delivering to the Plan Administrator a signed Deferral
Election Form and Beneficiary Designation Form within thirty (30) days of
becoming eligible. The Deferral Election Form shall set forth the amount of
Compensation to be deferred. However, if the Executive was eligible to
participate in any other account balance plans sponsored by the Bank (as
referenced in Code Section 409A) prior to becoming eligible to participate in
this Agreement, the initial election to defer Compensation under this Agreement
shall not be effective until the Plan Year following the Plan Year in which the
Executive became eligible to participate in this Agreement.

 

2.3 Election Changes. The Executive may modify the amount of Compensation to be
deferred annually by filing a new Deferral Election Form with the Bank. The
modified deferral shall not be effective until the calendar year following the
year in which the subsequent Deferral Election Form is received by the Bank.

Article 3

Deferral Account

 

3.1 Establishing and Crediting. The Bank shall establish a Deferral Account on
its books for the Executive and shall credit to the Deferral Account the
following amounts:

 

4



--------------------------------------------------------------------------------

  (a) A one time contribution on or after the Effective Date in the amount of
Thirty Three Thousand Dollars ($33,000).

 

  (b) Any Executive Deferrals hereunder;

 

  (c) With ninety (90) days following the completion of each Plan Year, the Bank
shall make a Grant to the Deferral Account if any of the Bank’s performance
targets for such Plan Year are met and if all of the qualifiers and conditions
(if any) for such Plan Year are also met, as such performance targets,
qualifiers, and conditions are set forth on Addendum A and as modified from time
to time, provided interest on such Grant shall commence as of the beginning of
the Plan Year; and

 

  (d) Interest as follows:

 

  (i) On the last day of each month and immediately prior to the distribution of
any benefits, but only until commencement of benefit distributions under this
Agreement, interest shall be credited on the Deferral Account at an annual rate
equal to one percent (1%), plus the annual rate on a ten-year Treasury Note
determined by taking the average rate of all the rates of the Treasury Note in
the month of December of the prior Plan Year, compounded monthly; and

 

  (ii) On the last day of each month during any applicable installment period,
interest shall be credited on the unpaid Deferral Account balance at an annual
rate equal to one percent (1%), plus the annual rate on a ten-year Treasury Note
as determined by taking the average rate of all the rates of the Treasury Note
in the month immediately preceding the first installment payment, compounded
monthly. This rate shall be used during the entire applicable installment
period.

 

  (e) In the event any Grant to the Deferral Account is subsequently determined
to have been based on inaccurate financial statements or any other inaccurate
performance metric criteria, the Deferral Account balance shall be adjusted to
reflect the proper amount of such Grant, including related interest thereon, in
accordance with the corrected information. If such determination occurs after
the Executive begins to receive distributions under Article 4 hereof, any future
installment payments will be adjusted to account for any change in the Deferral
Account balance.

 

3.2 Accounting Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement and is not a trust fund of any
kind.

Article 4

Distributions During Lifetime

 

4.1 Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 4.1 in lieu of any other benefit under this Article.

 

  4.1.1 Amount of Benefit. The benefit under this Section 4.1 is one hundred
percent (100%) of the Executive’s Deferral Account balance determined as of the
date of the Executive’s Separation from Service.

 

5



--------------------------------------------------------------------------------

  4.1.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred eighty (180) consecutive monthly installments
commencing on the first day of the first month following Separation from
Service.

 

4.2 Early Termination. If Early Termination occurs, the Bank shall distribute to
the Executive the benefit described in this Section 4.2 in lieu of any other
benefit under this Article.

 

  4.2.1 Amount of Benefit. The benefit under this Section 4.2 is one hundred
percent (100%) of the Executive’s Deferral Account balance determined as of the
date immediately prior to the date distributions commence. Interest will
continue to be credited to the Executive’s Deferral Account from the date of
Separation from Service as specified in Section 3.1(d).

 

  4.2.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred twenty (120) consecutive monthly installments
commencing on the first day of the first month following Normal Retirement Age.

 

4.3 Change in Control Benefit. If a Change in Control occurs prior to Normal
Retirement Age and is followed within twenty-four (24) months by the Executive’s
Separation from Service, the Bank shall distribute to the Executive the benefit
described in this Section 4.3 in lieu of any other benefit under this Article.

 

  4.3.1 Amount of Benefit. The benefit under this Section 4.3 is one hundred
percent (100%) of the Executive’s Deferral Account balance determined as of the
date of the Executive’s Separation from Service.

 

  4.3.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum within 90 days following Separation from Service.

 

4.4 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 4.4 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

4.5 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code section 409A. Any such
distribution will decrease the Deferral Account balance.

 

6



--------------------------------------------------------------------------------

4.6 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 4, the Executive and the Bank may, subject to the terms of
Section 10.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (b) must, for benefits distributable under Section 4.2, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 4.1, 4.2 and 4.3, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

 

4.7 Rabbi Trust. To the extent permitted by 409A, a rabbi trust shall be
established and at all times shall be funded with assets at least equal to the
Executive’s Deferral Account balance. If the market value of the assets is less
than the Executive’s Deferral Account balance at the end of any plan year,
additional assets shall be added to the trust within 90 days of the Plan Year
end so that the market value off the trust assets will equal or exceed the
Executive’s Deferral Account balance.

Article 5

Distributions at Death

 

5.1 Death During Active Service. If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 5.1. This benefit shall be distributed in lieu of the benefit under
Article 4.

 

  5.1.1 Amount of Benefit. The benefit under this Section 5.1 is the greater of
(i) one hundred percent (100%) of the Executive’s Deferral Account balance as of
the date of the Executive’s death or (ii) the benefit set forth on Schedule A
for the Plan Year ending immediately prior to death.

 

  5.1.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary in a lump sum payment within ninety (90) days following the
Executive’s death. The Beneficiary shall be required to provide to the Bank a
copy of the Executive’s death certificate.

 

5.2

Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts they would have been
distributed to the Executive

 

7



--------------------------------------------------------------------------------

 

had the Executive survived. The Beneficiary shall be required to provide to the
Bank a copy of the Executive’s death certificate.

 

5.3 Death Before Benefit Distributions Commence. If the Executive is entitled to
benefit distributions under this Agreement but dies prior to the date that
commencement of said benefit distributions are scheduled to be made under this
Agreement, the Bank shall distribute to the Beneficiary the same benefits to
which the Executive was entitled prior to death, except that the benefit
distributions shall be paid in the manner specified in Section 5.1.2 and shall
commence on the first day of the month following the Executive’s death. The
Beneficiary shall be required to provide to the Bank the Executive’s death
certificate.

Article 6

Beneficiaries

 

6.1 In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

6.2 Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

6.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

6.4 No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the personal
representative of the Executive’s estate.

 

8



--------------------------------------------------------------------------------

6.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 7

General Limitations

 

7.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement, in
excess of the Executive Deferrals and any interest thereon (i.e. the Executive
shall forfeit all Grants and any interest thereon), if the Executive’s
employment with the Bank is terminated by the Bank or an applicable regulator
due to a Termination for Cause. The Executive’s Deferrals shall be paid out
subject to Section 4.2.2.

 

7.2 Suicide or Misstatement. No benefit, in excess of the Executive Deferrals
and any interest thereon (i.e. the Executive shall forfeit all Grants and any
interest thereon), shall be distributed if the Executive commits suicide within
two (2) years after the Effective Date, or if an insurance company which issued
a life insurance policy covering the Executive and owned by the Bank denies
coverage (i) for material misstatements of fact made by the Executive on an
application for such life insurance, or (ii) for any other reason.

 

7.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit, in excess of the Executive Deferrals
and any interest thereon, under this Agreement (i.e. the Executive shall forfeit
all Grants and any interest thereon) if the Executive is subject to a final
removal or prohibition order issued by an appropriate federal banking agency
pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

7.4 Forfeiture. The Executive shall forfeit any non-distributed benefits, in
excess of the Executive Deferrals and any interest thereon, under this Agreement
(i.e. the Executive shall forfeit all Grants and any interest thereon) if within
twelve (12) months following a Separation from Service, the Executive, directly
or indirectly, either as an individual or as a proprietor, stockholder, partner,
officer, director, employee, agent, consultant or independent contractor of any
individual, partnership, corporation or other entity (excluding an ownership
interest of three percent (3%) or less in the stock of a publicly-traded
company):

 

9



--------------------------------------------------------------------------------

(i) becomes employed by, participates in, or becomes connected in any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution if the Executive’s responsibilities
will include providing banking or other financial services within fifty
(50) miles of the principal executive office of the Holding Company or the Bank
or the office at which the Executive spent the majority of his time as of the
date of Separation from Service;

(ii) participates in any way in hiring or otherwise engaging, or assisting any
other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Bank as of
the date of Separation from Service;

(iii) assists, advises, or serves in any capacity, representative or otherwise,
any third party in any action against the Bank or transaction involving the
Bank;

(iv) sells, offers to sell, provides banking or other financial services,
assists any other person in selling or providing banking or other financial
services, or solicits or otherwise competes for, either directly or indirectly,
any orders, contract, or accounts for services of a kind or nature like or
substantially similar to the financial services performed or financial products
sold by the Bank (the preceding hereinafter referred to as “Services”), to or
from any person or entity from whom the Executive or the Bank, to the knowledge
of the Executive provided banking or other financial services, sold, offered to
sell or solicited orders, contracts or accounts for Services during the one
(1) year period immediately prior to Separation from Service;

(v) divulges, discloses, or communicates to others in any manner whatsoever, any
confidential information of the Bank, to the knowledge of the Executive,
including, but not limited to, the names and addresses of customers or
prospective customers, of the Bank, as they may have existed from time to time,
of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Bank, earnings
or other information concerning the Bank. The restrictions contained in this
subparagraph (v) apply to all information regarding the Bank, regardless of the
source who provided or compiled such information. Notwithstanding anything to
the contrary, all information referred to herein shall not be disclosed unless
and until it becomes known to the general public from sources other than the
Executive.

Article 8

Administration of Agreement

 

8.1

Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the

 

10



--------------------------------------------------------------------------------

 

extent the exercise of such discretion and authority does not conflict with Code
Section 409A.

 

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

8.3 Binding Effect of Decisions. Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.

 

8.6 Statement of Accounts. The Plan Administrator shall provide to the
Executive, within one hundred twenty (120) days after the end of each Plan Year,
a statement setting forth the benefits to be distributed under this Agreement.

Article 9

Claims and Review Procedures

 

9.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  9.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  9.1.2

Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim. If the Plan

 

11



--------------------------------------------------------------------------------

 

Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

  9.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

9.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  9.2.1 Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  9.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  9.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  9.2.4

Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the

 

12



--------------------------------------------------------------------------------

 

response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

 

  9.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. A
notification of denial shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 10

Amendments and Termination

 

10.1 Amendments. This Agreement may be amended only by a written agreement
signed by the Bank and the Executive. However, the Bank may unilaterally amend
this Agreement to conform with written directives to the Bank from its auditors
or banking regulators or to comply with legislative changes or tax law,
including without limitation Code Section 409A.

 

10.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. Except as provided in
Section 10.3, the termination of this Agreement shall not cause a distribution
of benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 4 or Article 5.

 

10.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 10.2, if the Bank terminates this Agreement in the following
circumstances:

 

  (a)

Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank as described in Code Section 409A(a)(2)(A)(v)
provided that all distributions are made no later than twelve (12) months
following such termination of this Agreement and further provided that all the
Bank’s arrangements which are substantially similar to this Agreement are
terminated so the Executive and all participants in the similar arrangements are

 

13



--------------------------------------------------------------------------------

 

required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of such termination;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other arrangements that would
be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

the Bank may distribute the Deferral Account balance, determined as of the date
of the termination of this Agreement, to the Executive in a lump sum subject to
the above terms.

Article 11

Miscellaneous

 

11.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

11.2 No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain as an employee of
the Bank nor interfere with the Bank’s right to discharge the Executive. It does
not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

11.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

11.4 Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

11.5 Applicable Law. This Agreement and all rights hereunder shall be governed
by the laws of the Commonwealth of Pennsylvania, except to the extent preempted
by the laws of the United States of America.

 

14



--------------------------------------------------------------------------------

11.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

11.7 Reorganization. The Bank shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm or person unless such succeeding or continuing bank, firm or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such an event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor entity.

 

11.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

11.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural

 

11.10 Alternative Action. In the event it shall become impossible for the Bank
or the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

11.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

 

11.12 Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

11.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 

 

  Graystone Tower Bank

   

  100 Granite Run Drive

   

  Lancaster, PA 17601

 

 

15



--------------------------------------------------------------------------------

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

11.14 Deduction Limitation on Benefit Payments. If the Bank reasonably
anticipates that the Bank’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code
Section 162(m), then to the extent deemed necessary by the Bank to ensure that
the entire amount of any distribution from this Agreement is deductible, the
Bank may delay payment of any amount that would otherwise be distributed under
this Agreement. The delayed amounts shall be distributed to the Executive (or
the Beneficiary in the event of the Executive’s death) at the earliest date the
Bank reasonably anticipates that the deduction of the payment of the amount will
not be limited or eliminated by application of Code Section 162(m).

 

11.15 Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE:     BANK:     Graystone Tower Bank

/S/ Jeffrey Renninger

   

By:

 

/S/ Paul R. Barber

Jeffrey Renninger     Title:   Human Resources Manager, SVP

 

16



--------------------------------------------------------------------------------

Graystone Tower Bank

Deferred Compensation Agreement

Addendum A – Performance Targets Percentage

 

 

Addendum A

Performance Targets Percentage - Executive

Executive’s name: Jeffrey Renninger

A guaranteed grant of 3% of Base Salary will be awarded to each executive for
each Plan Year. For performance at the 60th percentile or higher, as compared to
an industry index selected by the Employee Development Committee of the Holding
Company’s Board of Directors, annually, at the beginning of each plan year, an
additional Grant for each Plan Year shall be determined based upon the
applicable pro rata portion of the Holding Company’s Operating Return on Assets
and Operating Return on Tangible Equity as follows:

 

Average Operating Return on Assets

– Percentile Verses Industry Index

  

Amount of Grant

Executives

Top 60th thru Top 51st Percentile    1.5% of Base Salary Top 50th thru Top 41st
Percentile    3.0% of Base Salary Top 40th thru Top 31st Percentile    4.5% of
Base Salary Top 30th Percentile    6.0% of Base Salary

Average Operating Return on

Tangible Equity – Percentile Verses

Industry Index

  

Amount of Grant

Executives

Top 60th thru Top 51st Percentile

   1.5% of Base Salary

Top 50th thru Top 41st Percentile

   3.0% of Base Salary

Top 40th thru Top 31st Percentile

   4.5% of Base Salary

Top 30th Percentile

   6.0% of Base Salary

 

BANK: GRAYSTONE TOWER BANK By:  

Paul R. Barber

Title:   Human Resources Manager, SVP Acknowledged: EXECUTIVE:

/S/ Jeffrey Renninger

Jeffrey Renninger



--------------------------------------------------------------------------------

Deferred Compensation Agreement

Schedule A

Death Benefit Summary

 

Period Preretirement

   Ending Age    Annual Death Benefit

5/1/2010

   53    $ 567,844

12/31/2010

   53    $ 581,227

12/31/2011

   54    $ 604,907

12/31/2012

   55    $ 629,551

12/31/2013

   56    $ 655,200

12/31/2014

   57    $ 681,894

12/31/2015

   58    $ 709,676

12/31/2016

   59    $ 738,589

12/31/2017

   60    $ 768,680

12/31/2018

   61    $ 799,997

12/31/2019

   62    $ 832,591

12/31/2020

   63    $ 866,512

12/31/2021

   64    $ 901,815

4/10/2022

   65    $ 910,863

 

2